EXHIBIT 10.2
 
FIFTH AMENDMENT TO SECOND AMENDED
AND RESTATED FINANCING AGREEMENT
 
THIS FIFTH AMENDMENT TO SECOND AMENDED AND RESTATED FINANCING AGREEMENT (“this
Agreement”) entered into on this 18th day of April, 2008, to be effective,
unless another effective date is otherwise herein specified, as of the date
hereof, is by and among The CIT Group/Business Credit, Inc. (“CIT”), SunTrust
Bank (“SunTrust”), Wachovia Bank, N.A. (“Wachovia”) and PNC Bank National
Association (“PNC”) (CIT, SunTrust, Wachovia and PNC being herein collectively
referred to as the “Lenders”), CIT as administrative and collateral agent
(“Agent”), United Fuel & Energy Corporation, a Texas corporation (“United”),
Three D Oil Co. of Kilgore, Inc., a Texas corporation (“Three D”) and Cardlock
Fuels Systems, Inc. a California corporation (“Cardlock”) (United, Three D and
Cardlock being herein individually referred to as a “Company” and collectively
referred to as the “Companies”), and United Fuel & Energy Corporation, a Nevada
corporation (“Parent”).
 
 
RECITALS
 
A. Companies, Agent and Lenders are the present parties to that certain Second
Amended and Restated Financing Agreement, dated as of March 27, 2007, originally
executed by United, Three D, Lenders and Agent, as amended from time to time,
including, without limitation, as amended by that certain Forbearance Agreement
and Third Amendment to Second Amended and Restated Financing Agreement, dated
December 28, 2007, executed by Companies, Agent, and Parent (the “Forbearance
Agreement”) (as amended from time to time, the “Financing Agreement”).
 
B. Pursuant to the terms and conditions of this Agreement, each of Companies,
Agent and Lenders are willing to amend the Financing Agreement, and certain of
the other Loan Documents.
 
NOW, THEREFORE, in consideration of the premises herein contained and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties, intending to be legally bound, agree as follows, as
hereinafter set forth:
 
ARTICLE I
Definitions
 
1.01 Capitalized terms used in this Agreement are defined in the Financing
Agreement, as amended hereby, unless otherwise stated.
 
ARTICLE II
Agreements
 
2.01 Amendment to Section 1 of Financing Agreement; Amendment and Restatement of
Definition of “Borrowing Base”. Section 1 of the Financing Agreement is hereby
amended by amending and restating the definition of “Borrowing Base” to read in
its entirety as follows:
 

--------------------------------------------------------------------------------


“Borrowing Base shall mean as to Companies, the amount calculated as follows:
 
(a) as long as the Revolving Line of Credit is $80,000,000 or less or the
Temporary Line Increase Period is in effect, the lesser of (i) the Revolving
Line of Credit or (ii) the amount calculated as follows: (A) eighty-five percent
(85%) of Companies’ aggregate outstanding Eligible Accounts Receivable and
Companies’ aggregate outstanding Eligible Unbilled Card-Lock Customer Accounts;
provided, however, that if the then Dilution Percentage is greater than five
percent (5.0%), then the rate of advance herein shall be reduced by the
percentage points by which the Dilution Percentage exceeds five percent (5.0%),
plus (B) the sum of (x) sixty-five percent (65%) of the aggregate value of
Companies’ Eligible Inventory, valued at the lower of cost or market, on an
average cost basis, plus (y) sixty-five percent (65%) of the aggregate value of
Companies’ Eligible Card-Lock Inventory, valued at the lower of cost or market,
on an average cost basis, plus (C) the Eligible Equipment Based Amount, plus (D)
one hundred percent (100%) of the aggregate Eligible Cash Surrender Value of
Eligible Life Insurance Policy, plus (E) the lesser of (x) one hundred percent
(100%) of the Dollar balance of the Eligible Cash Collateral or (y) $10,000,000,
minus (F) the Availability Block, minus (G) any applicable Availability
Reserves; or
 
(b) as long as the Revolving Line of Credit during any period other than during
the Temporary Line Increase Period is greater than $80,000,000, (i) the lesser
of (A) the Revolving Line of Credit or (B) the amount calculated as follows: (u)
eighty-five percent (85%) of Companies’ aggregate outstanding Eligible Accounts
Receivable and Companies’ aggregate outstanding Eligible Unbilled Card-Lock
Customer Accounts; provided, however, that if the then Dilution Percentage is
greater than five percent (5.0%), then the rate of advance herein shall be
reduced by the percentage points by which the Dilution Percentage exceeds five
percent (5.0%), plus (v) the sum of (I) sixty-five percent (65%) of the
aggregate value of Companies’ Eligible Inventory, valued at the lower of cost or
market, on an average cost basis, plus (II) sixty-five percent (65%) of the
aggregate value of Companies’ Eligible Card-Lock Inventory, valued at the lower
of cost or market, on an average cost basis, plus (w) the Eligible Equipment
Based Amount, plus (x) one hundred percent (100%) of the aggregate Eligible Cash
Surrender Value of Eligible Life Insurance Policy, plus (y) the lesser of (I)
one hundred percent (100%) of the Dollar balance of the Eligible Cash Collateral
or (II) $10,000,000, minus (z) the Availability Block, minus (ii) any applicable
Availability Reserves.”
 

--------------------------------------------------------------------------------


2.02 Amendment to Section 1 of Financing Agreement; Amendment and Restatement of
Definition of “Commitment”. Section 1 of the Financing Agreement is hereby
amended by amending and restating the definition of “Commitment” to read in its
entirety as follows:
 
“Commitment shall mean, as to any Lender, the amount of the commitment for such
Lender set forth on the signature page to the Fifth Amendment or in the
Assignment and Transfer Agreement to which such Lender is a party, as such
amount may be reduced or increased in accordance with the provisions of
Paragraph 13.4(b) of Section 13 or any other applicable provision of this
Financing Agreement.”
 
2.03 Amendment to Section 1 of Financing Agreement; Addition of New
Definitions”. Section 1 of the Financing Agreement is hereby amended by adding
thereto the following new definitions to be inserted in their proper
alphabetical order and to read in its entirety as follows:
 
“Fifth Amendment shall mean that certain Fifth Amendment to Second Amended and
Restated Financing Agreement executed by Agent, Lenders, Companies and Parent.
 
Temporary Line Increase Period shall mean the period beginning on the date of
execution of the Fifth Amendment and ending on the earlier to occur of (i)
sixtieth day after the date of execution of the Fifth Amendment or (ii) the date
of sale or liquidation of the Eligible Life Insurance Policy.”
 
2.04 Amendment to Section 1 of Financing Agreement; Amendment and Restatement of
Definition of “Line of Credit”. Section 1 of the Financing Agreement is hereby
amended by amending and restating the definition of “Line of Credit” to read in
its entirety as follows:
 
“Line of Credit shall mean the aggregate commitment of the Lenders to (i) make
Revolving Loans pursuant to Section 3 of this Financing Agreement, (ii) assist
Companies in opening Letters of Credit pursuant to Section 5 of this Financing
Agreement and (iii) make the Term Loans pursuant to Section 4 of this Financing
Agreement in the aggregate amount equal to the aggregate Commitment for each
Lender.”
 
2.05 Amendment to Section 1 of Financing Agreement; Amendment and Restatement of
Definition of “Revolving Line of Credit”. Section 1 of the Financing Agreement
is hereby amended by amending and restating the definition of “Revolving Line of
Credit” to read in its entirely as follows:
 
“Revolving Line of Credit shall mean the aggregate commitment of the Lenders to
make loans and advances pursuant to Section 3 and issue Letters of Credit
Guaranties to the Companies in the aggregate amount equal to the aggregate
Revolving Line of Credit Commitment for each Lender as set forth on the
signature page of the Fifth Amendment or in the Assignment and Transfer
Agreement to which such Lender is a party, as such amount may be reduced or
increased in accordance with the provisions of Paragraph 13.4(b) of Section 13
or any other applicable provision of this Financing Agreement.”
 

--------------------------------------------------------------------------------


2.06 Additional Agreements. Notwithstanding any provision to the contrary in the
Financing Agreement or any other Loan Document:
 
(a) The parties hereto agree that during the Temporary Line Increase Period, the
aggregate amount of the Commitments and the Revolving Line of Credit Commitments
shall increase by $2,666,000, with the Commitment and Revolving Line of Credit
Commitment of CIT and Wachovia increasing respectively by $1,333,000, and there
being no increase during the Temporary Line Increase Period in the respective
Commitment and Revolving Line of Credit Commitment of PNC and SunTrust. Agent
and Lenders hereby waive any violation which might otherwise occur pursuant to
the provisions of the Financing Agreement, including, without limitation, the
provisions of Section 3.1(c) of the Financing Agreement, due to this $2,666,000
increase in the aggregate amount of the Commitments and Revolving Line of Credit
Commitments during the Temporary Line Increase Period;
 
(b) Lenders and Agent hereby agree that the Eligible Life Insurance Policy may
be sold or liquidated, provided that the net cash proceeds received from such
sale or liquidation equal at least $2,666,000 and all the net proceeds from such
sale or liquidation are immediately paid to Agent to be applied to the
Obligations as set forth below in Paragraph (c); and
 
(c) The parties hereby agree that the net proceeds from such sale or liquidation
of the Eligible Life Insurance Policy shall be applied first to the outstanding
principal amount of the Revolving Loans and then to such other of the
Obligations in such order as the Agent and Required Lenders shall determine, in
their sole discretion, and such amount paid to Agent shall permanently decrease
by such amount the Eligible Cash Surrender Value of Eligible Life Insurance
Policy. The parties hereto further agree that the first $2,666,000 in such net
proceeds shall be applied equally to the Revolving Loans respectively owing to
CIT and Wachovia and shall reduce respectively by $1,333,000 the respective
Commitment and Revolving Line of Credit Commitment of each of CIT and Wachovia
until the respective Commitment and Revolving Line of Credit Commitment of CIT
and Wachovia equals what it was immediately prior to the commencement of the
Temporary Line of Increase Period, with any remaining net proceeds applied to
the Revolving Loans of each Lender according to such Lender’s Pro Rata
Percentage of the Revolving Line of Credit Commitment.
 
2.07 Amendment to Amended and Restated Revolving Credit Notes.
 
(a) As long as the Temporary Line Increase Period is in existence, the Amended
and Restated Revolving Credit Note, dated October 30, 2007, executed by
Companies, and payable to Wachovia, shall be deemed amended as follows:
 

 
(i)
Each reference to the dollar amount “$17,777,777.78” shall be deemed to be a
reference to the dollar amount “$19,110,777.78”.

 

 
(ii)
Each reference to the phrase “SEVENTEEN MILLION SEVEN HUNDRED SEVENTY-SEVEN
THOUSAND SEVEN HUNDRED SEVENTY-SEVEN AND 78/100THS DOLLARS”, shall deemed to be
a reference to the phrase “NINETEEN MILLION ONE HUNDRED TEN THOUSAND SEVEN
HUNDRED SEVENTY-SEVEN AND 78/100THS DOLLARS”.

 

--------------------------------------------------------------------------------


Upon the termination of the Temporary Line Increase Period, the Amended and
Restated Revolving Credit Note shall be deemed to be amended so as to revert to
the prior dollar amount and phrase.
 
(b) As long as the Temporary Line Increase Period is in existence, the Amended
and Restated Revolving Credit Note, dated October 30, 2007, executed by
Companies and payable to the order of CIT, shall be deemed amended as follows:
 

 
(i)
Each reference to the dollar amount “$26,666,666.66” shall be deemed to be a
reference to the dollar amount “$27,999,666.66”.

 

 
(ii)
Each reference to the phrase “TWENTY-SIX MILLION SIX HUNDRED SIXTY-SIX THOUSAND
SIX HUNDRED SIXTY-SIX AND 66/100THS DOLLARS” shall deemed to be a reference to
the phrase “TWENTY-SEVEN MILLION NINE HUNDRED NINETY-NINE THOUSAND SIX HUNDRED
SIXTY-SIX AND 66/100THS DOLLARS”.

 
Upon the termination of the Temporary Line Increase Period, the Amended and
Restated Revolving Credit Note shall be deemed to be amended so as to revert to
the prior dollar amount and phrase.
 
2.08 Fees. In consideration for the agreements set forth herein, Companies shall
pay to Agent an amendment fee of $70,000 ($25,000 of such fee to be respectively
allocated to each of CIT and Wachovia, and $10,000 of such fee to be
respectively allocated to each of PNC and SunTrust), which fee (i) shall be
deemed fully earned on the date of execution of this Agreement, (ii) shall be
non-refundable, and (iii) shall be due and payable in full on the date of
execution of this Agreement.
 
ARTICLE III
No Waiver
 
3.01 No Waivers. Except as otherwise expressly set forth in other sections of
this Agreement, nothing contained herein shall be construed as a waiver by Agent
or any Lender of any covenant or provision of the Financing Agreement, or any
other Loan Document or any other contract or instrument between any Company
and/or Parent and Agent and/or any Lender, and neither Agent’s nor any Lender’s
failure at any time or times hereafter to require strict performance by any
Company and/or Parent of any provision thereof shall waive, affect or diminish
any right of Agent or any Lender thereafter to demand strict compliance
therewith. Each of Agent and each Lender hereby reserves all rights granted
under the Financing Agreement, and each other Loan Document and any other
contract or instrument between any Company and/or Parent and Agent and/or any
Lender.
 

--------------------------------------------------------------------------------


ARTICLE IV
Conditions Precedent
 
4.01 Conditions to Effectiveness. The effectiveness of this Agreement is subject
to the satisfaction of the following conditions precedent, unless specifically
waived in writing by Agent:
 
(a) Agent shall have received all of the following, each in form and substance
satisfactory to Agent (each of which shall be deemed to be a “Loan Document” for
purposes of the Financing Agreement):
 
(i) This Agreement, duly executed by Companies, Parent and Lenders; and
 
(ii) Such additional documents, instruments and information as Agent may
request.
 
(b) The representations and warranties contained herein and in the Financing
Agreement, and the other Loan Documents, as each is amended hereby, shall be
true and correct as of the date hereof, as if made on the date hereof.
 
(c) No Default or Event of Default shall have occurred and be continuing, unless
such Event of Default has been otherwise specifically waived in writing by Agent
and Lenders.
 
(d) All corporate proceedings taken in connection with the transactions
contemplated by this Agreement and all documents, instruments and other legal
matters incident thereto shall be satisfactory to Agent and its legal counsel.
 
(e) Agent shall have received payment, in immediately available funds, of the
fee described in Section 2.08 hereof.
 
ARTICLE V
Ratifications, Representations and Warranties
 
5.01 Ratifications. The terms and provisions set forth in this Agreement shall
modify and supersede all inconsistent terms and provisions set forth in the
Financing Agreement and the other Loan Documents, and, except as expressly
modified and superseded by this Agreement, the terms and provisions of the
Financing Agreement and the other Loan Documents are ratified and confirmed and
shall continue in full force and effect. Each of the parties hereto agrees that
the Financing Agreement and the other Loan Documents, as amended hereby, shall
continue to be legal, valid, binding and enforceable in accordance with their
respective terms.
 
5.02 Representations and Warranties. Each of each Company and Parent hereby
represents and warrants to Agent and each Lender that (a) the execution,
delivery and performance of this Agreement and any and all other Loan Documents
executed and/or delivered in connection herewith have been authorized by all
requisite corporate action on the part of each of each Company and Parent and
will not violate the Articles of Incorporation or Bylaws of any Company or
Parent; (b) the representations and warranties contained in the Financing
Agreement, as amended hereby, and any other Loan Document are true and correct
on and as of the date hereof and on and as of the date of execution hereof as
though made on and as of each such date; and (c) no Default or Event of Default
under the Financing Agreement, as amended hereby, has occurred and is
continuing, unless such Default or Event of Default has been specifically waived
in writing by Agent and each Lender. Each of each Company and Parent hereby
represents and warrants to Agent and each Lender that it is in full compliance
with all covenants and agreements contained in the Financing Agreement, and the
other Loan Documents, as amended hereby.
 

--------------------------------------------------------------------------------


ARTICLE VI
Miscellaneous Provisions
 
6.01 Survival of Representations and Warranties. All representations and
warranties made in the Financing Agreement or any other Loan Document,
including, without limitation, any document furnished in connection with this
Agreement, shall survive the execution and delivery of this Agreement and the
other Loan Documents, and no investigation by Agent or any Lender or any closing
shall affect the representations and warranties or the right of Agent or any
Lender to rely upon them.
 
6.02 Reference to Financing Agreement. Each of the Financing Agreement and the
other Loan Documents and any and all other agreements, documents or instruments
now or hereafter executed and delivered pursuant to the terms hereof or pursuant
to the terms of the Financing Agreement, as amended hereby, is hereby amended so
that any reference in the Financing Agreement and such other Loan Documents to
the Financing Agreement shall mean a reference to the Financing Agreement as
amended hereby.
 
6.03 Expenses of Agent. Each of each Company and Parent agrees to pay on demand
all costs and expenses incurred by Agent in connection with the preparation,
negotiation and execution of this Agreement and the other Loan Documents
executed pursuant hereto, and any and all amendments, modifications, and
supplements thereto, including, without limitation, the costs and fees of
Agent’s legal counsel, and all costs and expenses incurred by Agent in
connection with the enforcement or preservation of any rights under the
Financing Agreement, as amended hereby, or any other Loan Document, including,
without limitation, the costs and fees of Agent’s legal counsel.
 
6.04 Severability. Any provision of this Agreement held by a court of competent
jurisdiction to be invalid or unenforceable shall not impair or invalidate the
remainder of this Amendment and the effect thereof shall be confined to the
provision so held to be invalid or unenforceable.
 
6.05 Successors and Assigns. This Agreement is binding upon and shall inure to
the benefit of the parties hereto and their respective successors and assigns,
except neither any Company nor Parent may assign or transfer any of its rights
or obligations hereunder without the prior written consent of Agent and each
Lender.
 

--------------------------------------------------------------------------------


6.06 Counterparts. This Agreement may be executed in one or more counterparts,
each of which when so executed shall be deemed to be an original, but all of
which when taken together shall constitute one and the same instrument.
 
6.07 Effect of Waiver. No consent or waiver, express or implied, by Agent or any
Lender to or for any breach of or deviation from any covenant or condition by
any Company or Parent shall be deemed a consent to or waiver of any other breach
of the same or any other covenant, condition or duty.
 
6.08 Headings. The headings, captions, and arrangements used in this Agreement
are for convenience only and shall not affect the interpretation of this
Agreement
 
6.09 Applicable Law. THIS AGREEMENT AND ALL OTHER LOAN DOCUMENTS EXECUTED
PURSUANT HERETO SHALL BE DEEMED TO HAVE BEEN MADE AND TO BE PERFORMABLE IN AND
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
TEXAS.
 
6.10 Final Agreement. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE
FINAL AGREEMENT BETWEEN THE PARTIES, AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS BETWEEN THE PARTIES. THERE
ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
 

--------------------------------------------------------------------------------


6.11 Release. EACH OF EACH COMPANY AND PARENT HEREBY ACKNOWLEDGES THAT IT HAS NO
DEFENSE, COUNTERCLAIM, OFFSET, CROSS-COMPLAINT, CLAIM OR DEMAND OF ANY KIND OR
NATURE WHATSOEVER THAT CAN BE ASSERTED TO REDUCE OR ELIMINATE ALL OR ANY PART OF
ITS LIABILITY TO REPAY THE “OBLIGATIONS” OR TO SEEK AFFIRMATIVE RELIEF OR
DAMAGES OF ANY KIND OR NATURE FROM AGENT OR ANY LENDER. EACH OF EACH COMPANY AND
PARENT HEREBY VOLUNTARILY AND KNOWINGLY RELEASES AND FOREVER DISCHARGES EACH OF
AGENT AND EACH LENDER, ITS PREDECESSORS, AGENTS, EMPLOYEES, SUCCESSORS AND
ASSIGNS, FROM ALL POSSIBLE CLAIMS, DEMANDS, ACTIONS, CAUSES OF ACTION, DAMAGES,
COSTS, EXPENSES, AND LIABILITIES WHATSOEVER, KNOWN OR UNKNOWN, ANTICIPATED OR
UNANTICIPATED, SUSPECTED OR UNSUSPECTED, FIXED, CONTINGENT, OR CONDITIONAL, AT
LAW OR IN EQUITY, ORIGINATING IN WHOLE OR IN PART ON OR BEFORE THE DATE THIS
AGREEMENT IS EXECUTED, WHICH ANY COMPANY OR PARENT MAY NOW OR HEREAFTER HAVE
AGAINST AGENT OR ANY LENDER, ITS PREDECESSORS, AGENTS, EMPLOYEES, SUCCESSORS AND
ASSIGNS, IF ANY, AND IRRESPECTIVE OF WHETHER ANY SUCH CLAIMS ARISE OUT OF
CONTRACT, TORT, VIOLATION OF LAW OR REGULATIONS, OR OTHERWISE, AND ARISING FROM
ANY “LOANS”, INCLUDING, WITHOUT LIMITATION, ANY CONTRACTING FOR, CHARGING,
TAKING, RESERVING, COLLECTING OR RECEIVING INTEREST IN EXCESS OF THE HIGHEST
LAWFUL RATE APPLICABLE, THE EXERCISE OF ANY RIGHTS AND REMEDIES UNDER THE
FINANCING AGREEMENT OR OTHER LOAN DOCUMENTS, AND NEGOTIATION FOR AND EXECUTION
OF THIS AGREEMENT.
 
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]


 
 
 
 
 
 
 
 

 

--------------------------------------------------------------------------------


Executed on this 18th day of April, 2008, to be effective as of the respective
date indicated above.
 

         
COMPANIES:
 
 
UNITED FUEL & ENERGY CORPORATION,
a Texas corporation
 
By: /s/ Charles McArthur
Name: Charles McArthur
Title: President and Chief Executive Officer
 
 
THREE D OIL CO. OF KILGORE, INC.,
a Texas corporation
 
By: /s/ Charles McArthur
Name: Charles McArthur
Title: President and Chief Executive Officer
 
 
CARDLOCK FUELS SYSTEM, INC.,
a California corporation
 
By: /s/ Charles McArthur
Name: Charles McArthur
Title: President and Chief Executive Officer
 
 
PARENT:
 
 
UNITED FUEL & ENERGY CORPORATION,
a Nevada corporation
 
By: /s/ Charles McArthur
Name: Charles McArthur
Title: President and Chief Executive Officer

 

--------------------------------------------------------------------------------


 

   
AGENT:
 
THE CIT GROUP/BUSINESS CREDIT, INC.,
as Agent
 
By: /s/ Alan R. Schnacke
Name: Alan R. Schnacke
Title: Vice President
 
 
LENDERS:
 
THE CIT GROUP/BUSINESS CREDIT, INC.,
as a Lender
 
By: /s/ Alan R. Schnacke
Name: Alan R. Schnacke
Title: Vice President

 

             
Amount of Commitment:
        (i) During Temporary Line:   $30,999,666.66          Increase Period    
   
(ii) At All Other Times:
  $29,666,666.66              
Amount of Revolving Line of Credit Commitment:
       
(i) During Temporary Line:
  $27,999,666.66    
     Increase Period
                 
(ii) At All Other Times:
  $26,666,666.66

 
 

--------------------------------------------------------------------------------


 

   
SUNTRUST BANK,
as a Lender
 
By: /s/ Brian R. O’Fallon
Name: Brian R. O’Fallon
Title: Director
       

 

    Amount of Commitment:   $19,777,777.78              
Amount of Revolving Line of Credit Commitment:
  $17,777,777.78          

 

   
WACHOVIA BANK, N.A.,
as a Lender

By: /s/ Thomas P. Floyd
Name: Thomas P. Floyd
Title: Vice President
       

 

    Amount of Commitment:         (i) During Temporary Line:   $21,110,777.78  
       Increase Period                   (ii) At All Other Times:  
$19,777,777.78              
Amount of Revolving Line of Credit Commitment:
       
(i) During Temporary Line:
  $19,110,777.78    
     Increase Period
                 
(ii) At All Other Times:
  $17,777,777.78

 

--------------------------------------------------------------------------------


 
 

   
PNC BANK NATIONAL ASSOCIATION,
as a Lender
 
By: /s/ Ron Eckhoff
Name: Ron Eckhoff
Title: Vice President

 

   

Amount of Commitment:
  $19,777,777.78    
Amount of Revolving Line of Credit Commitment:
  $17,777,777.78          

 